DETAILED ACTION
Status of the Claims
	This office action is in response to Applicant's communication received on October 10, 2018.  Claims 1-15 are pending, have been examined and currently stand rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
	The drawings submitted on October 10, 2018 are acceptable.

Claim Interpretation
	As best understood, claim 14 was/is intended to be an independent system claim.  That is, although claim 14 refers to the method of claim 1, it is understood that this is merely a short-handed way to incorporate the same steps performed in the method (i.e. the method of claim 1) into a different 

Claim Objections
	Claim 1 is objected to for the following informalities:
	Claim 1 recites, in part:
generating a first blockchain transaction comprising:
a redeem script comprising a cryptographic public key associated with an initiating party and metadata which includes a hash of an exchange-related document;
a redeem address; and
an amount of digital currency […].
	The claim element which recites “a redeem address” is not indented in the same manner as the “redeem script” and the “amount of digital currency” elements.  As best understood this is merely a formatting error, where the “redeem address” should be further indented to be in line with the “a redeem script […]” and “an amount of digital current […]” elements (e.g., as seen in claim 15).  Examiner has interpreted the redeem script, redeem address and amount of digital currency to all be part of the first blockchain transaction.
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	

	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that claims 1-14 are directed to the statutory category of a process (i.e. claims 1-13), and a machine (i.e. claim 14).  Claim 15 is also directed to a system, however, that system is not embodied or executed on any physical storage media.  That is, the system of claim 15 fails to have any structural elements, accordingly, the claims is directed to software/data per se and is not patent eligible subject matter.  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  Claim 1 recites:
generating a first blockchain transaction comprising:
a redeem script comprising a cryptographic public key associated with an initiating party and metadata which includes a hash of an exchange-related document;
a redeem address; and
an amount of digital currency; and
generating a second blockchain transaction to spend the digital currency to the redeem address.
Here the claims are directed to the abstract idea of generating and recording transactions.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F .3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool.  See id. at 1335-36.  Here, it is clear the claims (e.g., claim 1) focuses on an abstract idea, and not on any improvement to technology and/or a technical field.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  It is also noted that, the performance of the one or more process steps using a generic computer component (e.g., a blockchain, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  However in this case, Claim 1 fails to recite any additional elements.  Accordingly, the claim elements do not integrate the abstract idea into a practical application.  The claims are directed to an See MPEP 2106.05(f).  There is no indication in the claim(s) that the blockchain and plurality of computing devices in combination with the abstract idea leads to an improvement of the computing devices, blockchain, or another technology, or to a technical field.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 15 recites the additional element of a blockchain.  As with claim 14, here again the blockchain is recited at a high-level of generality such that it amounts to no more than mere instruction to apply the exception, or a portion thereof, using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As indicated above, claim 1 fails to recite any additional elements.  Accordingly, the claim does not amount to significantly more than the abstract idea itself.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component (e.g., a blockchain, a plurality of computing devices, etc.) to implement the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component and/or system.  Mere instructions to apply an exception using a generic computer component and/or system cannot provide an inventive concept.  Considered as an ordered combination, the additional elements recited in the claim(s) add nothing that is not already present when the steps are considered separately.	Therefore, claims 1, 14 and 15 are rejected under 35 U.S.C. §101 and are not patent eligible.  
	Dependent claim 2 further refines the abstract idea by indicating that the transactions are published to a blockchain, however, this claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claim 3 provides non-functional descriptive material describing the contents of the exchange related document.  The fact that the document contains certain information fails to affect how any of the positively recited steps are performed.
	Dependent claim 4 provides non-functional descriptive material describing the contents of the invitation.  However, the fact that the invitation comprises certain information fails to affect how any of the positively recited steps are performed.	Dependent claim 5 recites the generating of a further blockchain transaction which is an element that falls within the confines of the abstract idea (i.e. generating and recording transactions).  Claim 5 also recites the additional elements of generating a response […], and storing the response […].  The generating and storing of the response is recited at a high level of generality, and is merely a form of extra-solution activity.  Furthermore, the prior art, as evidenced in the prior art rejection seen below, shows that the generating of a response and storing that response are well-understood, routine, and conventional activities in the field.
	Dependent claim 6 provides non-functional descriptive material describing the repository.  However, the fact that the repository is of a particular type fails to affect how any of the positively recited steps are performed, including the storing of the response.
	Dependent claim 7 recites the additional elements of generating an exchange schedule […], and generating a P2SH address for each exchange in the schedule.  Both generating steps are recited at a 
	Dependent claim 8 refines the abstract idea by indicating that a transactions is published to a blockchain, however, this claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.	Dependent claim 9 provides non-functional descriptive material describing the format of the exchange-related document.  However, the fact that the exchange-related document is of a particular format fails to affect how any of the positively recited steps are performed.
	Dependent claim 10 recites the additional element of monitoring the blockchain to identify at least one transaction comprising metadata associated with the exchange-related document and/or response.  The monitoring step is recited at a high level of generality, and is merely a form of extra-solution activity (e.g., data gathering).  Furthermore, the Symantec, TLI, CyberSource, and OIP Techs. court decisions (MPEP 2106.05(d)(II) and 2106.05(g)) indicate that mere receiving or transmitting of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
	Dependent claim 11 recites the additional elements of monitoring the blockchain to identify at least one transaction comprising metadata associated with the exchange-related document and at least one transaction comprising metadata associated with the response, and comparing the metadata […].  Both the monitoring and the comparing steps are recited at a high-level of generality and are merely a form of extra-solution activity (e.g., data gathering).  Furthermore, the Symantec, TLI, CyberSource, and OIP Techs. court decisions (MPEP 2106.05(d)(II) and 2106.05(g)) indicate that mere receiving or 
	Dependent claim 12 recites the additional element of generating a smart contract […].  The generating is recited at a high-level of generality, and is merely a form of extra-solution activity that is only tangentially related to the claimed invention.  Furthermore, the prior art, as evidenced in the prior art rejection seen below, shows that the generating of a smart contract is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
	Dependent claim 13 recites the additional elements of publishing the smart contract to a repository, and/or publishing a transaction to the blockchain, the transaction comprising a redeem script comprising at least one public key and a reference to the smart contract.  Both publishing steps are recited at a high-level of generality and are merely a form of extra-solution activity (i.e. recording information/electronic recordkeeping).  Furthermore, the Alice and Apple, Inc. court decisions (MPEP 2106.05(d)(II)) indicate that mere recording of data (e.g., via publishing) is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  	Claim 15 is directed to a "system" not embodied or executed on any physical storage media.  The rationale for this finding is that system claim does not appear to have any structural elements.  The only element recited as being part of the claimed system is a blockchain, which Applicant’s Specification defines as “all forms of electronic, computer-based, distributed ledgers.”  Specification p. 1 lines 9-10.  Accordingly, the “blockchain” recited in claim 15 is merely an electronic record comprising, among other things, a redeem script.  Accordingly, Examiner interprets claim 15 as reciting software and/or data per se (i.e., electronic information/records not stored or processed on any physical media).  Functional descriptive material such as a computer program (e.g., a script) must be structurally and functionally interrelated with a medium to allow its intended uses to be realized.  Accordingly, claims directed to software/data per se are not patentable subject matter.  In re Warmerdam, 33 F.3d 1354, 1361, 31 USPQ2d 1754, 1760 (Fed. Cir. 1994).  See MPEP § 2106.03 for further guidance and discussion on computer-related nonstatutory subject matter.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Middleton et al. (US 2017/0187535 A1) (“Middleton”) in view of Pour (Pour: "Bitcoin multisig the hard way: Understanding raw P2SH multisig transactions", December 20, 2014, URL:  https://www.soroushjp.com/2014/12/20/bitcoin-multisig-the-hard-way-understanding-raw-multisignature-bitcoin-transactions/). 
Regarding Claim 1:  Middleton discloses a computer-implemented method arranged to control a secure exchange and/or communication process conducted between at least two parties via a blockchain, the method comprising:
generating a first blockchain transaction (See at least Middleton [0292-0299].  Where a first blockchain transaction (i.e. an offer transaction) is generated.) comprising:
(See at least Middleton [0292-0299]; [0323].  Where the first blockchain transaction (i.e. output transaction) comprises a script (i.e. “scriptPubKey”) and metadata (i.e. transaction record metadata) which includes a hash of an exchange-related document (i.e. a hash of terms for the offer).); and
an amount of digital currency (See at least Middleton [0294-0295] “offer output comprising an offer amount”).
Middleton further discloses that a specialized transaction record can be generated that contains the terms of an offer.  Middleton [0292].  Middleton indicates that these terms can be encoded into the transaction record, for example as metadata.  Middleton [0292-0293].  Middleton also indicates that a Pay-to-Script Hash (P2SH) can be used to obscure the output script that would normally be present in a parent transaction.  Middleton [0299].  However, Middleton does not explicitly disclose where the first blockchain transaction comprises a redeem script comprising a cryptographic public key associated with an initiating party and a redeem address.  Additionally, Middleton does not explicitly disclose generating a second blockchain transaction to spend the digital currency to the redeem address.
Pour, on the other hand, teaches:
where the first blockchain transaction comprises a redeem script comprising a cryptographic public key associated with an initiating party and a redeem address (See at least Pour p. 7-8 “Funding our P2SH address”.  Where the first blockchain transaction (i.e. funding transaction) comprises a redeem script (i.e. redeemScriptHash) comprising a cryptographic public key (i.e. Key A, e.g., 04a882d…) associated with an initiating party and a redeem address (i.e. destinationP2SH address, e.g., 347N1Thc213QqfYCz3PZkjoJpNv5b14kBd).); and
(See at least Pour pp. 10-15 “Spending our multisig P2SH funds”; p. 15 “We can now broadcast this transaction to spend our multisig P2SH funds”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Middleton’s method of encoding terms into a transaction record where the output of that transaction could include a P2SH, to include the teachings of Pour, in order to use a short character address instead of a long unwieldy one containing details of a full redeem script (Pour p. 3).
	Additionally or alternatively, the portion of the limitation that recites “comprising: a redeem script comprising a cryptographic public key associated with an initiating party and metadata which includes a hash of an exchange-related document; a redeem address; and an amount of digital currency”, this portion of the limitation is merely providing non-functional descriptive material about the contents of the first blockchain transaction, however, the fact that the first blockchain transaction comprises this particular data fails to explicitly affect how the first blockchain transaction is generated.  For example, Applicant is not positively reciting what particular steps are needed in order to generate a transaction in this manner.  Furthermore, there is no indication in claim 1 that any of the data contained in the first blockchain transaction is ever used.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
Furthermore, the portion of the limitation that recites “to spend the digital currency to the redeem address”, found in the generating a second blockchain transaction step, is merely a recited intended use of why the second blockchain transaction is generated.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 

Regarding Claim 2:  The combination of Middleton and Pour discloses the method of claim 1.  Pour further discloses publishing the first and second transactions to a blockchain (See at least Pour pp. 10 “you can broadcast your own funding transaction and have it actually confirmed on the network. Don't forget to include a transaction fee (maybe ~10000 satoshi) so miners choose to include it in their blocks. The Blockchain.info pushtx tool or any other broadcast tool will work fine. The transaction above was broadcast and confirmed […]”; pp. 15 “We can now broadcast this transaction to spend our multisig P2SH funds”.  Where the first (i.e. funding transaction) and second (i.e. spending transaction) transaction are published (i.e. broadcast) to the blockchain.).

Regarding Claim 3:  The combination of Middleton and Pour discloses the method of claim 1.  Middleton further discloses wherein the exchange-related document is an invitation to perform a transfer between two or more parties (See at least Middleton [0028]; [0054]; [0292-0299].  Where the exchange-related document (i.e. terms for the offer) is an invitation (i.e. offer) to perform a transfer (i.e. exchange) between two or more parties (e.g., Party A and Party B).).
Examiner Note:  The phrase “wherein the exchange-related document is an invitation to perform a transfer between two or more parties” is non-functional descriptive material as it only describes, at least in part, the contents/purpose of the exchange-related document, however, the fact that the exchange-related document contains, or is for, an invitation fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the 

Regarding Claim 4:  The combination of Middleton and Pour discloses the method of claim 3.  Middleton further discloses that arbitrary offers can be made by submitting a specialized transaction record in which the terms, a reference to the terms (e.g., a URI for the terms, a hash of the terms, etc.), or some combination thereof is encoded into the transaction record.  Middleton [00292-0293].  The combination of Middleton and Pour does not explicitly disclose wherein the invitation (i.e. offer) comprises: information relating to a repayment schedule associated with the transfer; and/or a second party associated with the initiating party, however, this difference is only found in the non-functional descriptive material that describes the contents of the invitation.  The fact that the invitations comprises this particular data fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 14:  The combination of Middleton and Pour discloses a computer-implemented system arranged to perform the method of claim 1.  Middleton further discloses:
	a blockchain (See at least Middleton [0021]; [0331] “"decentralized digital currency" (150)-A transfer mechanism (110) comprising a distributed ledger of transactions (often referred to as a "block chain", e.g., with the Bitcoin protocol and progeny)”; Fig. 18); and
(See at least Middleton [0021]; [0331] “"decentralized digital currency" (150)-A transfer mechanism (110) comprising a distributed ledger of transactions (often referred to as a "block chain", e.g., with the Bitcoin protocol and progeny) and typically one or more network participants, the network participants comprising one or more miners.”; [0337]).

Regarding Claim 15:  Middleton discloses a computer-implemented system arranged to control an exchange process conducted between at least two parties via a blockchain, the system comprising a blockchain (See at least Middleton [0021]; [0331] “"decentralized digital currency" (150)-A transfer mechanism (110) comprising a distributed ledger of transactions (often referred to as a "block chain", e.g., with the Bitcoin protocol and progeny)”; Fig. 18) comprising:
a first blockchain transaction (See at least Middleton [0292-0299].  Where a first blockchain transaction (i.e. an offer transaction) is generated.) comprising:
a script and metadata which includes a hash of an exchange-related document (See at least Middleton [0292-0299]; [0323].  Where the first blockchain transaction (i.e. output transaction) comprises a script (i.e. “scriptPubKey”) and metadata (i.e. transaction record metadata) which includes a hash of an exchange-related document (i.e. a hash of terms for the offer).); and
an amount of digital currency (See at least Middleton [0294-0295] “offer output comprising an offer amount”); and
Middleton further discloses that a specialized transaction record can be generated that contains the terms of an offer.  Middleton [0292].  Middleton indicates that these terms can be encoded into the transaction record, for example as metadata.  Middleton [0292-0293].  Middleton also indicates that a Pay-to-Script Hash (P2SH) can be used to obscure the output script that would normally be present in a 
Pour, on the other hand, teaches:
where the first blockchain transaction comprises a redeem script comprising a cryptographic public key associated with an initiating party and a redeem address (See at least Pour p. 7-8 “Funding our P2SH address”.  Where the first blockchain transaction (i.e. funding transaction) comprises a redeem script (i.e. redeemScriptHash) comprising a cryptographic public key (i.e. Key A, e.g., 04a882d…) associated with an initiating party and a redeem address (i.e. destinationP2SH address, e.g., 347N1Thc213QqfYCz3PZkjoJpNv5b14kBd).); and
a second blockchain transaction to spend the digital currency to the redeem address (See at least Pour pp. 10-15 “Spending our multisig P2SH funds”; p. 15 “We can now broadcast this transaction to spend our multisig P2SH funds”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Middleton’s method of encoding terms into a transaction record where the output of that transaction could include a P2SH, to include the teachings of Pour, in order to use a short character address instead of a long unwieldy one containing details of a full redeem script (Pour p. 3).
	Additionally or alternatively, the portion of the limitation that recites “comprising: a redeem script comprising a cryptographic public key associated with an initiating party and metadata which includes a hash of an exchange-related document; a redeem address; and an amount of digital currency”, this portion of the limitation is merely providing non-functional descriptive material about the contents of the first blockchain transaction, however, the fact that the first blockchain transaction 
Furthermore, the portion of the limitation that recites “to spend the digital currency to the redeem address”, found in the generating a second blockchain transaction step, is merely a recited intended use of why the second blockchain transaction is generated.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 

	Claims 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Middleton in view of Pour, as applied above, and further in view of Chan et al. (US 2017/0046799 A1) (“Chan”).
Regarding Claim 5:  The combination of Middleton and Pour discloses the method of claim 1.  Pour further discloses generating a blockchain transaction comprising a redeem script comprising a cryptographic public key (See at least Pour p. 7-8 “Funding our P2SH address”.  Where a blockchain transaction (i.e. funding transaction) comprising a redeem script (i.e. redeemScriptHash) comprising a cryptographic public key (i.e. Key A, e.g., 04a882d…) is generated.).  Middleton further discloses a 
generating a response, the response being associated with a responding party and comprising a reference to the exchange-related document (See at least Chan [0035]; [0055]; [0072].  Where a response (i.e. one or more agreed upon terms) is generated, the response (i.e. one or more agreed upon terms) being associated with a responding party (i.e. user) and comprising a reference to the exchange-related document (i.e. terms of a predetermined construction schedule or contract for a construction project).);
storing the response in a computer-based repository (See at least Chan [0055]; [0072]; [0108].  Where the response (i.e. agreed upon terms) are stored in a computer-based repository (i.e. data repository, e.g., within a database, block-chain ledger, hybrid block-chain ledgers).); and
generating a further blockchain transaction (See at least Chan [0020-0023]; [0072]; [0086]; [0096].) comprising:  
a script comprising a cryptographic public key associated with the responding party and metadata which includes a hash of the response and a reference to its location in the repository (See at least Chan [0020-0023]; [0072]; [0086]; [0096].  Where a further blockchain transaction (i.e. data specifying transaction) is generated, the transaction comprising a script (i.e. input and output data) comprising a cryptographic public key associated with the responding party (i.e. public key of the user) and metadata which includes a hash of the response (i.e. hash of term(s)) and a reference to its location in the repository (i.e. “each transaction can correspond to, for example, a different agreed upon term that is included in a predetermined construction schedule or contract”).); and
an amount of digital currency (See at least Chan [0135] “a quantity or number of units of the tracked asset portion that are subject to transfer in transaction”; [0139]).

Examiner Note:  The phrase “comprising: a redeem script comprising a cryptographic public key associated with the responding party and metadata which includes a hash of the response and a reference to its location in the repository; and an amount of digital currency” is non-functional descriptive material as it only describes, at least in part, the contents of the further blockchain transaction, however, the fact that the further blockchain transaction comprises these particular details fails to affect how any of the positively recited steps are performed.  For example, the claim is not describing the particular manner the transaction should be generated, rather, it merely describes the data that should be in the transaction.  Examiner notes that the claimed invention is not utilizing any of the data comprised in the further blockchain transaction.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 7:  The combination of Middleton, Pour and Chan discloses the method of claim 5.  Chan further teaches:
generating an exchange schedule associated with the exchange-related document and/or response, the schedule comprising data relating to at least one exchange amount and/or exchange date (See at least Chan [0055] “When the loan is finalized, a predetermined construction schedule can be generated that includes various terms for various phases of the project that correspond to a release of funds at various phases.”; [0099] “the construction schedule can include the terms of the construction project and when each of the terms are to be completed, along with the dates for when funds are to be disbursed to the owner and/or developer of the construction project or to third parties associated with the construction project”.  Where an exchange schedule (i.e. construction schedule) associated with the exchange-related document (i.e. terms of a predetermined construction schedule or contract for a construction project) and/or response (i.e. one or more agreed upon terms) is generated, the schedule comprising data relating to at least one exchange amount and/or exchange date (e.g., dates for when funds are to be disbursed).); and 
generating [an] address for each exchange in the schedule (See at least Chan [0006]; [0020]; [0055]; [0075].  Where an address (i.e. where an address is implicitly generated when a new transaction is generated) is generated for each exchange (i.e. fund distribution) in the schedule.).
Chan does not explicitly disclose that the generated address is a P2SH address, however, Pour teaches that the generating of a P2SH address was known in the art (See at least Pour p. 3-7 “From this redeemScript, our P2SH address is generated with two more steps: […] And that's how go-bitcoin-multisig gives us our P2SH address of 347N1Thc213QqfYCz3PZkjoJpNv5b14kBd.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan’s method of generating an address for each exchange in the schedule to include generating a P2SH address, as disclosed by Pour, because this is merely a simple substitution of one known element (i.e. a standard address) for another (i.e. for a P2SH address) producing a predictable result and rendering the claim obvious.

Regarding Claim 8:  The combination of Middleton, Pour and Chan discloses the method of claim 7.  Chan further discloses publishing a transaction to the blockchain to make an exchange in accordance with the exchange schedule (See at least Chan [0006]; [0020]; [0075]; [0105]; [0108]; [0114]; [0134]; [0161].  Where a transaction published to the blockchain (i.e. “to one or more of peer systems 112 for verification, processing ( e.g., additional cryptographic hashing) and inclusion into a new block of the hybrid block-chain ledger”) to make an exchange (i.e. transfer, e.g., a distribution of tracked assets) in accordance with the exchange schedule (i.e. consistent with the identified rules, e.g., in response to completion of a term in the construction project).).

Regarding Claim 9:  The combination of Middleton and Pour discloses the method of claim 1.  Middleton further discloses a system/method that allows users to initiate or accept offers.  Middleton [0055].  However the combination of Middleton and Pour does not explicitly disclose wherein the exchange-related document and/or response is a document stored in a digital format.	Chan, on the other hand, teaches wherein the exchange-related document and/or response is a document stored in a digital format (See at least Chan [0054-0056]; [0072].  Where the exchange-related document (i.e. terms of a predetermined construction schedule or contract for a construction project) and/or response (i.e. one or more agreed upon terms) is a document stored in a digital format (e.g., as data within a data repository).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Middleton’s method which allows users to initiate or accept offers, to include the teachings of Chan, in order to incrementally distribute funds to finance a project at various stages during a construction projection, wherein certain terms must be completed at each stage in order for the funds to be released to an owner (Chan [0055]).

Regarding Claim 10:  The combination of Middleton and Pour discloses the method of claim 1.  Middleton further discloses a system/method that allows users to initiate or accept offers.  Middleton [0055].  However the combination of Middleton and Pour does not explicitly disclose monitoring the (See at least Chan [0046]; [0057]; [0072].  Where the blockchain (i.e. hybrid public-private ledgers) is monitored (i.e. tracked) to identify at least one transaction (i.e. one or more transactions) comprising metadata (i.e. common elements of data, e.g., data about tracked terms, data about when a term has been completed) associated with the exchange-related document  (i.e. associated with the terms of a predetermined construction schedule or contract for a construction project) and/or response (i.e. associated with one or more agreed upon terms).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Middleton’s method which allows users to initiate or accept offers, to include the teachings of Chan, in order to incrementally distribute funds to finance a project at various stages during a construction projection, wherein certain terms must be completed at each stage in order for the funds to be released to an owner (Chan [0055]).

Regarding Claim 11:  The combination of Middleton, Pour and Chan discloses the method of claim 5.  Chan further discloses:
monitoring the blockchain to identify at least one transaction comprising metadata associated with the exchange-related document and at least one transaction comprising metadata associated with the response (See at least Chan [0046]; [0057]; [0072-0075]; [0127].  Where the blockchain (i.e. hybrid public-private ledgers) is monitored (i.e. tracked) to identify at least one transaction (i.e. one or more transactions) comprising metadata (i.e. common elements of data, e.g., data about tracked terms, data about when a term has been completed) associated with the exchange-related document (i.e. ); and
comparing the metadata from the identified transactions to determine whether there is a correspondence between the metadata (See at least Chan [0047-0047]; [0071]; [0073-0074]; Chan Claim 1 “identify whether the progress event of the plurality of progress events at the construction site corresponds to one of the plurality of terms in the predetermined construction schedule”.  Where the metadata from the identified transactions is compared to determine whether there is a correspondence between the metadata (i.e. to determine whether there is a triggering event based on the data in the transactions).).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Middleton in view of Pour in view of Chan, as applied above, and further in view of Feeney (US 2016/0162897 A1).Regarding Claim 6:  The combination of Middleton, Pour and Chan discloses the method of claim 5.  As indicated above, Chan discloses where the response is stored in a computer-based repository (See at least Chan [0055]; [0072]; [0108]), however, the combination of Middleton, Pour and Chan fails to explicitly disclose wherein the repository is a distributed hash table.	Feeney, on the other hand, teaches wherein the repository is a distributed hash table (See at least Feeney [0055]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Middleton’s method which allows users to initiate or accept offers, to include the teachings of Feeney, in order to store data in a distributed fashion among nodes in a network such as the Internet (Feeney [0055]).
Examiner Note:  The phrase “wherein the repository is a distributed hash table” is non-functional descriptive material as it only describes, at least in part, the particular type of repository used, however, the fact that the repository is of a particular type fails to affect how any of the positively recited steps are performed.  For example, there is no indication in the claims that the response is stored differently when it is stored in a distributed hash table.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Middleton in view of Pour in view of Chan, as applied above, and further in view of Haldenby et al. (US 2017/0046806 A1) (“Haldenby”).
Regarding Claim 12:  The combination of Middleton, Pour and Chan discloses the method of claim 5.  Middleton further discloses a system/method that allows users to initiate or accept offers.  Middleton [0055].  However, the combination of Middleton, Pour and Chan does not explicitly disclose, but Haldenby teaches:
	generating a smart contract associated with the initiating and responding party (See at least Haldenby [0194]; [0196-0197].  Where a smart contract associated with the initiating party (i.e. user) and responding party (i.e. contractor) is generated (i.e. created).), and comprising data relating to:
the exchange-related document and/or the response (See at least Haldenby [0196-0197]. “set of rules/agreements”);
the initiating party and/or responding party (See at least Haldenby [0196-0197]. initiating party = user; responding party = contractor);
(See at least Haldenby [0196-0197]. “financial institution”);
at least one asset to be transferred from one party to another (See at least Haldenby [0196-0197]. “disbursements”); and
a repayment schedule (See at least Haldenby [0196-0197]. “scheduled disbursements”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Middleton’s method which allows users to initiate or accept offers, to include the teachings of Haldenby, in order to enforce agreements in a timely and efficient manner and to create a permanent record of the transaction with all the enforceable rules associated with the contracts (Haldenby [0194]).
Examiner Note:  The phrase “comprising data relating to: the exchange-related document and/or the response; the initiating party and/or responding party; a third party such as a guarantor and/or a facilitator; at least one asset to be transferred from one party to another; and a repayment schedule” is non-functional descriptive material as it only describes, at least in part, the particular type of data in the smart contract, however, the fact that the smart contract contains this particular data fails to affect how any of the positively recited steps are performed.  For example, the claim is not describing the particular manner the smart contract generated, rather, it merely describes the data in the smart contract.  Examiner further notes that the claimed invention is not utilizing any of the data comprised in the smart contract, which is an indication that contents of the smart contract is not significant to the claimed invention.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 13:  The combination of Middleton, Pour, Chan and Haldenby discloses the method of claim 12.  Haldenby further discloses:
	publishing the smart contract to a repository (See at least Haldenby [0196-0197]. Where a smart contract is published to a repository (i.e. hybrid block-chain ledger).); and/or
publishing a transaction to the blockchain, the transaction comprising a redeem script comprising at least one public key and a reference to the smart contract (See at least Haldenby [0191-0192].  Where a transaction is published (i.e. created) to the blockchain (i.e. to the hybrid block-chain ledger).).
Examiner Note:  The phrase “the transaction comprising a redeem script comprising at least one public key and a reference to the smart contract” is non-functional descriptive material as it only describes, at least in part, the contents of the transaction, however, the fact that the transaction comprises these particular details fails to affect how any of the positively recited steps are performed.  For example, the claim is not describing the particular manner the transaction should be published and/or generated, rather, it merely describes the data is in the transaction.  Examiner further notes that the claimed invention is not utilizing any of the data comprised in the transaction, which is an indication that contents of the transaction is not significant to the claimed invention.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Reiner et al.: "Bitcoin Wallet Identity Verification Specification", 27 February 2015, XP055245135, Retrieved from the Internet: http://diyhpl.us/~bryan/papers2/bitcoin/armory-verisign-bitcoin-wallet-identity-specification.pdf> [retrieved on 7-12-2021] (“Reiner”) discloses that when P2SH is to be used, the payment script will be generated. The script will then be hashed using the Hash160 sequence and placed into a standard P2SH TxOut script. The P2SH TxOut script is what will actually be included in the final transaction.  Reiner p. 13 Sect. 3.3.2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        October 23, 2021

/STEVEN S KIM/Primary Examiner, Art Unit 3685